      Case 3:20-cv-00807-L-MSB Document 1 Filed 04/29/20 PageID.1 Page 1 of 11




1    James C. Shah (SBN 260435)
     Chiharu G. Sekino (SBN 306589)
2    SHEPHERD, FINKELMAN,
3    MILLER & SHAH, LLP
     1230 Columbia St., Suite 1140
4    San Diego, CA 92101
5    Telephone: (619) 235-2416
     Email: jshah@sfmslaw.com
6           csekino@sfmslaw.com
7
     Alexander H. Burke (to be admitted pro hac vice)
8    BURKE LAW OFFICES, LLC
9    155 N. Michigan Ave., Suite 9020
     Chicago, IL 60601
10
     Telephone: (312) 729-5288
11   Email: aburke@burkelawllc.com
12   Counsel for Plaintiff Kenneth Hoagland
13   [Additional Counsel on Signature Page]
14                     UNITED STATES DISTRICT COURT
15                   SOUTHERN DISTRICT OF CALIFORNIA
16   KENNETH HOAGLAND, Individually )
17                                                     '20CV0807 L  MSB
     and on Behalf of All Others Similarly ) Case No.: __________________
     Situated,                             )
18                                         )
19               Plaintiff,                ) CLASS ACTION COMPLAINT
                                           )
20          v.                             )
21                                         ) JURY TRIAL DEMANDED
     AXOS BANK,                            )
22                                         )
23               Defendant.                )
                                           )
24
           1.    Plaintiff Kenneth Hoagland brings this action against Axos Bank
25
     (“Defendant” or “Axos”) (“Defendant”) to secure redress for prerecorded
26
27
28                              CLASS ACTION COMPLAINT
                                Case No.: __________________
                                              1
      Case 3:20-cv-00807-L-MSB Document 1 Filed 04/29/20 PageID.2 Page 2 of 11




1    message telemarketing robocalls made in violation of the Telephone Consumer
2    Protection Act (“TCPA”), 47 U.S.C. § 227.
3          2.    Defendant called Mr. Hoagland’s cellular telephone in November
4    2019, and played the following prerecorded message, advertising its Emerald
5    Advance Line of Credit, a product it jointly markets with H&R Block:
6
7         Hello. This is H&R Block calling for [consumer name] to let you
          know that we’re now taking appointments for the Emerald
8         Advance Line of Credit that will be available in participating
9         offices. Please call us back at 1-800-HRBLOCK to schedule an
          appointment. Our number again, is 1-800-HRBLOCK. Thanks,
10        and have a great day.
11
           3.    The TCPA prohibits telemarketing like the above unless the caller
12
     has first obtained the recipient’s written consent. 47 C.F.R. § 64.1200(f)(8).
13
           4.    Axos did not have written consent to make this call.
14
           5.    Plaintiff seeks an injunction against future calling, plus damages for
15
     himself and a class of others who received similar robocalls from Defendant
16
     without proper consent.
17
                                    INTRODUCTION
18
           6.    Advancements in telephone dialing technology by the 1980s and 90s
19
     made reaching a large number of consumers by telephone easier and more cost-
20
     effective. However, this technology has also brought with it an onslaught of
21
     unsolicited robocalls, spam text messages, and junk faxes that intrude on
22
     individual privacy and waste consumer time and money. As a result, the federal
23
     government and numerous states have enacted legislation to combat these
24
     widespread telecommunications abuses. As Congress recognized:
25
26
27
28                               CLASS ACTION COMPLAINT
                                 Case No.: __________________
                                               2
      Case 3:20-cv-00807-L-MSB Document 1 Filed 04/29/20 PageID.3 Page 3 of 11




1          Many customers are outraged over the proliferation of intrusive,
           nuisance calls to their homes . . . . Banning such automated or
2          prerecorded telephone calls to the home, except when the receiving
3          party consents to receiving the call or when such calls are necessary in
           an emergency situation affecting the health and safety of the
4          consumer, is the only effective means of protecting telephone
5          consumers from this nuisance and privacy invasion.
     Pub. L. No. 102-243, 105 Stat. 2394 § 2(6, 12) (1991).
6
            7.   As is relevant here, federal law under the TCPA prohibits “mak[ing]
7
     any call (other than a call made for emergency purposes or made with the prior
8
     express consent of the called party) using any automatic telephone dialing
9
     system or an artificial or prerecorded voice . . . to any telephone number assigned
10
     to a . . . cellular telephone service[.]”         47 U.S.C. § 227(b)(1)(A)(iii). For
11
     telemarketing calls to cell phone numbers, prior express written consent is
12
     required. 47 C.F.R. § 64.1200(a)(2); see also 47 C.F.R. § 64.1200(f)(8).
13
                                            PARTIES
14
            8.   Plaintiff Kenneth Hoagland is a natural person and a citizen of the
15
     State of Kentucky. At all relevant times, Plaintiff was the subscriber for the
16
     cellular telephone at issue.
17
            9.   Defendant Axos Bank is a technology-driven financial services
18
     company providing a diverse range of innovative banking products and services
19
     for personal, business, and institutional clients nationwide. Axos Bank is the
20
     bank behind H&R Block’s branded prepaid credit cards and consumer loan
21
     business, including the Emerald Line of Credit that was being marketed in the
22
     robocall Plaintiff received. Axos is headquartered in San Diego, California.
23
                              JURISDICTION AND VENUE
24
            10. This Court has federal question subject matter jurisdiction over this
25
     action pursuant to 28 U.S.C. § 1331. Mims v. Arrow Fin. Servs., Inc., 132 S. Ct.
26
27
28                                  CLASS ACTION COMPLAINT
                                    Case No.: __________________
                                                  3
      Case 3:20-cv-00807-L-MSB Document 1 Filed 04/29/20 PageID.4 Page 4 of 11




1    740 (2012). The Court also has jurisdiction pursuant to the Class Action Fairness
2    Act, 28 U.S.C. §1332(d)(2).
3          11. The Court has personal jurisdiction over Axos Bank because it is
4    headquartered in San Diego, California.
5          12. Venue is appropriate in this District under 28 U.S.C. § 1391(a)
6    because Defendant does business in this District, made, authorized or facilitated
7    the call that is the subject of this lawsuit to Plaintiff and others from this District,
8    and because a substantial portion of the events giving rise to this cause of action
9    occurred in this District.
10                                          FACTS
11         13. Plaintiff is a consumer who has no relationship with Defendant.
12         14. In November 2019, Plaintiff received a prerecorded “robocall” on his
13   cellular telephone voice mail.
14         15. The message said:
15
16         Hello. This is H&R Block calling for Latasha Taylor to let you
           know that we’re now taking appointments for the Emerald
17         Advanced Line of Credit that will be available in participating
18         offices. Please call us back at 1-800-HRBLOCK to schedule an
           appointment. Our number again, it's 1-800-HRBLOCK. Thanks,
19         and have a great day.
20
           16. The prerecorded message above was played in an attempt to sell
21
     Emerald Advanced Line of Credit product and/or service.
22
           17. Emerald loans are originated by Axos, and H&R Block purchases a
23
     90% participation interest in every such transaction.
24
           18. Axos issues, originates, administers, manages, controls, and gains
25
     financial benefit from Emerald-branded financial products, including for
26
     example the Emerald Advanced Line of Credit advertised in the message above.
27
28                                 CLASS ACTION COMPLAINT
                                   Case No.: __________________
                                                 4
      Case 3:20-cv-00807-L-MSB Document 1 Filed 04/29/20 PageID.5 Page 5 of 11




1          19. Axos is “responsible for the primary oversight and control” of the
2    Emerald programs, including marketing.
3          20. Axos oversaw, directed and controlled the marketing of Emerald
4    products, including the making of the above prerecorded message call.
5          21. Axos publicly holds itself out as the originator of Emerald financial
6    products, and has taken steps to publicly announce its involvement, in places
7    such as on its website and in its annual reports.
8          22. Axos authorized H&R Block to use the tradename of its Emerald
9    card in the prerecorded marketing message call to Plaintiff.
10         23. In addition to directing that this call be made to Plaintiff, Defendant
11   knowingly accepted the marketing and sales benefits of the call to Plaintiff and
12   others like it, even though it knew the calls to be illegal.
13         24. Defendant knew that it did not have Plaintiff’s express consent to
14   receive this call, but Defendant made the call anyway.
15         25. Defendant does not have a policy of obtaining proper written consent
16   for telemarketing.
17         26. Plaintiff and the Classes defined below were damaged by these calls.
18   Their privacy was improperly invaded, the calls temporarily seized and
19   trespassed upon the use of their phones, and they were forced to divert attention
20   away from other activities to address the calls. The calls were annoying and a
21   nuisance and wasted Plaintiff’s and the Class members’ time. See, e.g., Mims v.
22   Arrow Fin. Servs., Inc., 132 S. Ct. 740 (2012) (discussing congressional findings
23   of consumer “outrage” as to autodialed and prerecorded calls).
24                          CLASS ACTION ALLEGATIONS
25         27. Plaintiff brings this action under Federal Rules of Civil Procedure
26   23(b)(2) and (b)(3), on behalf of the following classes:
27
28                                CLASS ACTION COMPLAINT
                                  Case No.: __________________
                                                5
      Case 3:20-cv-00807-L-MSB Document 1 Filed 04/29/20 PageID.6 Page 6 of 11




1         Robocall Class: All persons whose cell phones Axos or some third
          party on its behalf made, for the purpose of marketing Axos products
2         and services, where a message that had been recorded ahead of time
3         was played, where Axos did not have a signed writing authorizing use
          of prerecorded telemarketing from the call recipient at the time of
4         such call.
5
          Subclass: All members of the Robocall Class who had previously
6         asked not to receive calls from Axos or its agents, for example, H&R
7         Block.
           28. On information and belief there are more than 1,000 persons in the
8
     Robocall Class and Subclass.
9
           29. Common questions of law or fact exist as to all members of the
10
     Robocall Class and Subclass, which predominate over any questions solely
11
     affecting any individual member, including Plaintiff. Such common questions
12
     include but are not limited to:
13
                  a. Whether the unattended messages used for calls to Plaintiff and
14
                     the class used a “prerecorded voice” as that term is referenced in
15
                     the TCPA;
16
                  b. Whether there was “prior express written consent” from
17
                     Plaintiff, Class and Subclass members under the TCPA to make
18
                     the calls for marketing purposes;
19
                  c. Whether Plaintiff, Class and Subclass members are entitled to
20
                     damages, including whether any violations were performed
21
                     willfully or knowingly, such that treble damages under 47
22
                     U.S.C. § 227(b)(3) would be appropriate; and
23
                  d. Whether injunctive relief is appropriate, and if so, what the order
24
                     should specifically enjoin to wrench prospective compliance.
25
           30. Plaintiff’s claims are typical of the claims of the other members of
26
     the Class and Subclass. The factual and legal bases of liability to Plaintiff and
27
28                                CLASS ACTION COMPLAINT
                                  Case No.: __________________
                                                6
      Case 3:20-cv-00807-L-MSB Document 1 Filed 04/29/20 PageID.7 Page 7 of 11




1    the Class and Subclass members are the same: Defendants violated the TCPA by
2    making nonconsensual robocall telephone solicitations to their cell phones.
3          31. Plaintiff will fairly and adequately protect the interests of the Class
4    and Subclass. He is a member of both, has no interests that might conflict with
5    the interests of the Class or Subclass, is interested in pursuing his claims
6    vigorously, and has retained counsel competent and experienced in class and
7    complex litigation, including with regards to the claims alleged herein.
8          32. Class action treatment is superior to the alternatives for the fair and
9    efficient adjudication of the controversy alleged herein. Such treatment will
10   permit a large number of similarly situated persons to prosecute their common
11   claims in a single forum simultaneously, efficiently, and without the duplication
12   of effort and expense that numerous individual actions would entail. There are
13   thousands of Class and Subclass members, such that joinder of all members is
14   impracticable.
15         33. No difficulties are likely to be encountered in the management of
16   this action that would preclude its maintenance as a class action, and no superior
17   alternative exists for the fair and efficient adjudication of this controversy.
18         34. Defendant has acted and failed to act on grounds generally
19   applicable to Plaintiff and the Class and Subclass members, thereby making
20   relief appropriate with respect to the Class and Subclass as a whole. Prosecution
21   of separate actions by individual members of the Class and Subclass, should they
22   even realize that their rights have been violated, would likely create the risk of
23   inconsistent or varying adjudications with respect to individual members that
24   would establish incompatible standards of conduct.
25         35. The identities of the Class and Subclass members are readily
26   identifiable from Defendant’s and/or its vendors’ records.
27
28                                CLASS ACTION COMPLAINT
                                  Case No.: __________________
                                                7
      Case 3:20-cv-00807-L-MSB Document 1 Filed 04/29/20 PageID.8 Page 8 of 11




1                                      COUNT I
                    Robocall Violations of the TCPA, 47 U.S.C. § 227
2
            36. Plaintiff re-alleges and incorporates the foregoing allegations as if
3
     fully set forth herein.
4
            37. It is a violation of the TCPA to make any telemarketing call to a
5
     cellular telephone number using an automatic telephone dialing system or an
6
     artificial or prerecorded voice, without prior express written consent. 47 U.S.C.
7
     § 227(b)(1)(A)(iii); 47 C.F.R. § 64.1200(a)(3).
8
            38. Defendants violated the TCPA by making prerecorded telemarketing
9
     calls to the cellular telephone number of Plaintiff using an automatic telephone
10
     dialing system, without prior express written consent.
11
            39. These calls and violations were willful or knowing.
12
            40. To the extent that some of the calls to Plaintiff were made by an
13
     agent, vendor or third party, Defendant is liable for those calls, too.
14
            41. As a result of Defendant’s conduct and pursuant to Section 227(b)(3)
15
     of the TCPA, Plaintiff was harmed and is entitled to a minimum of $500 in
16
     damages for each violation. Plaintiff is also entitled to an injunction against
17
     future calls. 47 U.S.C. § 227(b)(3).
18
            42. The Court should treble the amount of damages pursuant to 47
19
     U.S.C. § 227(b)(3) of the TCPA, because Defendant knew that neither Plaintiff
20
     nor the Class or Subclass had given prior express written consent to receive the
21
     automated and prerecorded voice calls.
22
           WHEREFORE, Plaintiff, individually and on behalf of the Robocall Class
23
     and Subclass, respectfully requests that the Court enter judgment against
24
     Defendant for:
25
           A.     Certification of the Robocall Class and the Subclass as alleged
26
                  herein;
27
28                                CLASS ACTION COMPLAINT
                                  Case No.: __________________
                                                8
      Case 3:20-cv-00807-L-MSB Document 1 Filed 04/29/20 PageID.9 Page 9 of 11




1          B.     Appointment of Plaintiff’s counsel as Class Counsel pursuant to Fed.
2                 R. Civ. Pro. 23(g);
3          C.     Damages, pursuant to 47 U.S.C. § 227(b)(3);
4          D.     Injunctive relief, pursuant to 47 U.S.C. § 227(b)(3), aimed at
5                 ensuring the prevention of TCPA violations in the future;
6          E.     Attorneys’ fees and costs, as permitted by law; and
7          F.     Such other or further relief as the Court deems just and proper.
8                                       JURY DEMAND
9          Plaintiff requests a trial by jury of all claims that can be so tried.
10
                                      Respectfully submitted,
11
12                                    KENNETH HOAGLAND, individually and on
                                      behalf of others similarly situated
13
14   Dated: April 29, 2020            By:     /s/ Chiharu G. Sekino
                                            James C. Shah (SBN 260435)
15                                          Chiharu G. Sekino (SBN 306589)
16                                          SHEPHERD, FINKELMAN,
                                            MILLER & SHAH, LLP
17                                          1230 Columbia St., Suite 1140
18                                          San Diego, CA 92101
                                            Telephone: (619) 235-2416
19                                          Email: jshah@sfmslaw.com
20                                                 csekino@sfmslaw.com

21                                          Alexander H. Burke (to be admitted pro hac
22                                          vice)
                                            Daniel J. Marovitch (to be admitted pro hac
23                                          vice)
24                                          BURKE LAW OFFICES, LLC
                                            155 N. Michigan Ave., Suite 9020
25                                          Chicago, IL 60601
26                                          Telephone: (312) 729-5288
                                            Email: aburke@burkelawllc.com
27
28                                 CLASS ACTION COMPLAINT
                                   Case No.: __________________
                                                 9
     Case 3:20-cv-00807-L-MSB Document 1 Filed 04/29/20 PageID.10 Page 10 of 11




1                                            dmarovitch@burkelawllc.com

2                                    Jeffrey S. Goldenberg (to be admitted pro hac
3                                    vice)
                                     GOLDENBERG SCHNEIDER, L.P.A.
4                                    4445 Lake Forest Drive, Suite 490
5                                    Cincinnati, OH 45242
                                     Telephone: (513) 345-8297
6                                    Email: jgoldenberg@gs-legal.com
7
                                     Joseph M. Lyon (to be admitted pro hac vice)
8                                    THE LYON FIRM
9                                    2021 Auburn Ave.
                                     Cincinnati, OH 45219
10                                   Telephone: (513) 381-2333
11                                   Email: jlyon@thelyonfirm.com
                                     Counsel for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                            CLASS ACTION COMPLAINT
                              Case No.: __________________
                                            10
     Case 3:20-cv-00807-L-MSB Document 1 Filed 04/29/20 PageID.11 Page 11 of 11




1                             Document Preservation Demand

2          Plaintiff hereby demands that Defendant take affirmative steps to preserve
3    all recordings, data, databases, call records, consent to receive autodialed or
4    artificial or prerecorded voice calls, e-mails, recordings, documents, and all other
5    tangible things that relate to the allegations herein, Plaintiff, or the putative class
6    members, or the making of telephone calls, the events described herein, any third
7    party associated with any telephone call, campaign, account, sale, or file
8    associated with Plaintiff or the putative class members, and any account or

9    number or symbol relating to any of them. These materials are very likely

10   relevant to the litigation of this claim. If Defendant is aware of any third party
     that has possession, custody, or control of any such materials, Plaintiff demands
11
     that Defendant request that such third party also take steps to preserve the
12
     materials. This demand shall not narrow the scope of any independent document
13
     preservation duties of Defendant.
14
15
                                                             /s/ Alexander H. Burke
16
17
18
19
20
21
22
23
24
25
26
27
28
